Citation Nr: 1011285	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1965 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in St. Louis, Missouri.  The Veteran's claims 
were previously denied by the Board in May 2006 and May 2008.  
The Veteran appealed these decisions to the Court of Appeals 
for Veterans Claims, and by Orders dated in October 2007 and 
April 2009, the Court remanded the claims to the Board for 
compliance with the instructions in the parties' joint motion 
for remand.  


FINDINGS OF FACT

1.  Prior to August 4, 2009, the Veteran's PTSD was 
manifested by occupational and social impairment, panic 
attacks, disturbances of motivation and mood, intermittently 
impaired judgment, and difficulty in establishing and 
maintaining social relationships; it was not manifested by 
deficiencies in work, judgment, family relations, thinking or 
mood, persistent suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, neglect of personal appearance or 
hygiene, obsessional rituals interfering with routine 
activities, or an inability to maintain effective 
relationships.  

2.  As of August 4, 2009, the Veteran's PTSD has been 
manifested by deficiencies in judgment, work and thinking, 
impaired impulse control with episodic violence, paranoia, 
and an inability to engage in appropriate social 
relationships; it was not manifested by grossly impaired 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or significant memory loss.  

3.  The preponderance of the evidence demonstrates that the 
Veteran was not totally unemployable, prior to August 4, 
2009, due to his service-connected PTSD.  

4.  The evidence of record suggests that the Veteran has been 
totally unemployable since August 4, 2009, due to his 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD, prior to August 4, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for entitlement to a disability rating of 70 
percent for PTSD, as of August 4, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected PTSD, 
prior to August 4, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2009).  

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected PTSD have 
been met as of August 4, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's increased disability rating claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.  

Regarding the Veteran's claim of entitlement to TDIU 
benefits, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2004 that informed him of what 
evidence was required to substantiate his claim of TDIU 
benefits.  Under these circumstances, the Board finds that 
the notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2003, May 2004 and May 2005, and VA 
has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Private medical 
opinions from 2009 have also been incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Facts

The first psychiatric treatment of record is a March 2000 VA 
treatment record demonstrating that the Veteran was seen with 
complaints of decreased motivation and concentration, 
depressed feelings, and frequent nightmares.  The intake 
examination revealed no suicidal or homicidal ideation or any 
hallucinations or delusions.  The Veteran was found to have 
good insight and judgment.  Subsequent treatment records from 
April 2000 through July 2000 revealed additional 
symptomatology, including history of episodic violence, self-
isolation and some panic.  In July 2000, it was noted that 
the Veteran had a lack of motivation to work.  The Veteran 
continued to deny suicidal or homicidal thoughts, and his 
judgment and insight were noted to be good.  A GAF score of 
55 was assigned at this time.  

Subsequent treatment records demonstrate that the Veteran has 
suffered from alcohol dependence.  The Veteran has reported 
losing jobs due to absences from hangovers.  He also 
described an episode of homicidal ideation related to an 
incident where, after breaking up with his long-term 
girlfriend, he learned she was dating another individual.  
The Veteran reported going to her house while drunk with a 
gun and making threatening remarks.  He was arrested for 
assault with a deadly weapon, but these charges were dropped 
when no weapon was found.  The Veteran reported remaining 
sober since this time and denied any further legal 
entanglements.  

The Veteran began a month long PTSD Domiciliary Program in 
October 2002.  His admission assessment revealed that the 
Veteran was unemployed.  The Veteran denied any suicidal or 
homicidal ideation or any delusions or hallucinations.  He 
was alert and cooperative with a constricted affect.  The 
initial functional assessment at this time revealed level 3 
symptoms, indicative of mildly impaired functioning, which 
the treatment notes explain entails fully possessing skills 
and behaviors with occasional prompting and/or verbal 
reminders.  The records reveal that the Veteran attended all 
group and individual therapy sessions and he successfully 
completed the program.  

The record contains a December 2002 follow-up note regarding 
the Veteran's progress since being discharged from the 
Domiciliary Program.  The Veteran reported having continued 
difficulties socializing with others.  The Veteran was noted 
to be casually dressed with fair hygiene.  His speech had a 
normal rate and rhythm and his affect and mood were 
congruent.  The Veteran denied any suicidal or homicidal 
ideations, as well as any hallucinations.  The Veteran was 
also noted to be anxious with a reduced frequency of panic.  
The examiner concluded that the Veteran's judgment and 
insight were not impaired, and a GAF score of 45 was assigned 
at this time.  

The Veteran was afforded a VA examination for his PTSD in 
February 2003.  The Veteran reported having nightmares 
occurring approximately three times per week with his 
medication.  The Veteran reported having very limited social 
interactions and that he tried to stay away from others and 
that he was bothered by crowds.  The Veteran reported that he 
last worked in 1991 because he had difficulty interacting 
with his employer, customers, and others.  Examination 
revealed the Veteran to have fair memory and concentration 
during the examination.  His speech was found to be normal 
and his insight and judgment were good.  The Veteran reported 
having hallucinations in the past, but there was no objective 
evidence of psychosis at the time of examination.  The 
Veteran also reported a history of suicidal ideation when he 
broke up with his girlfriend, but there was no history of 
suicide attempts.  His affect was found to be anxious.  The 
Veteran also reported panic attacks occurring once every 
several months now that he was on medication.  The examiner 
assigned a GAF score of 52, which is illustrative of moderate 
difficulty in social, occupational, or school functioning.  

The Veteran underwent an additional VA PTSD examination in 
May 2004.  The Veteran reported awaking with nightmares 3 to 
4 times per night and that he had panic attacks at night.  
The examiner noted that the Veteran had not worked in the 
past 12 months because he could not get along with people or 
tolerate authority.  The Veteran denied any suicidal or 
homicidal ideation, and it was noted that he had no history 
of assaultiveness or violence.  Examination revealed a 
blunted affect and a congruent mood.  Thought processes were 
normal with no impairment and there was no evidence of 
delusions or hallucinations.  The Veteran was noted to be 
able to maintain minimal personal hygiene.  He was fully 
oriented in all spheres with no memory impairment.  There was 
also no evidence of obsessive or ritualistic behavior, 
impaired speech, or impaired impulse control.  

The examiner concluded that the Veteran's psychosocial 
functioning status had not changed significantly since his 
February 2003 examination, and he was able to maintain 
routine responsibilities of self-care and maintain a minimal 
but active family role.  However, his social and 
interpersonal relationships were found to be poor, but he did 
note having some recreational and leisure pursuits.  A GAF 
score of 51 was assigned at this time, which is illustrative 
of more moderate symptomatology.  The examiner concluded that 
the Veteran was able to handle his finances and was not 
individually unemployable due to his PTSD symptoms.  The 
examiner opined that the Veteran chose not to try to adjust 
to employment situations, and that he could be employed if he 
so desired.  

The Veteran was also afforded a general VA medical 
examination in May 2004.  The Veteran reported that he had 
not worked since 1991 due to his inability to tolerate people 
telling him what to do.  The examiner did not provide an 
opinion as to whether this was in fact the Veteran's reason 
for being unemployed.  The Veteran also reported being 
divorced with a poor social life.  The examiner noted that 
the Veteran filled his days with working in his small garden 
and doing light household chores.  The Veteran's children 
also visited him on the weekends.  

The record demonstrates that the Veteran continued to seek VA 
treatment for his psychiatric disorder.  According to a June 
2004 psychiatric treatment note, the Veteran reported getting 
angry and not liking to be around people.  However, he 
continued to have a relationship with his children.  The 
Veteran denied suicidal or homicidal ideations.  He also 
denied visual hallucinations but reported hearing voices at 
night.  Thought processes were found to be logical and his 
judgment and insight were fair.  His memory was intact.  A 
GAF score of 42 was assigned at this time, which is 
illustrative of serious impairment in social, occupational or 
school functioning.  The Veteran denied audio hallucinations 
during outpatient treatment in July 2004.  The Veteran 
reported that he did not like to be around people anymore 
because he did not trust his judgment of them.  A GAF score 
of 42 was again assigned.  

An October 2004 outpatient record reveals that the Veteran 
was complaining of one to two panic attacks per day.  Sleep 
was still a problem.  The Veteran denied suicidal thoughts or 
attempts, as well as homicidal ideations or hallucinations.  
His thought processes were found to be logical, and his 
judgment and insight were noted to be fair.  The Veteran 
reported that he had been very isolative over the past 5 to 6 
weeks and he did not want to be around anyone.  A GAF score 
of 35 was assigned at this time.  A GAF score of 50 was 
assigned during treatment approximately 2 weeks earlier and a 
score of 38 was assigned one week prior to this.  

According to a January 2005 psychiatric note, the Veteran was 
suffering from feelings of rejection from his children.  He 
was also noted to have continued nightmares and feelings of 
depression and anxiety.  Examination revealed that the 
Veteran did not suffer from suicidal or homicidal ideations, 
hallucinations or delusions.  His thought processes were 
described as logical and his insight and judgment were found 
to be fair.  The Veteran's memory was also intact.  A GAF 
score of 40 was assigned at this time, which represents some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  

The Veteran was seen for follow-up treatment in February 
2005.  The Veteran was noted to still be suffering from 
nightmares and depression.  However, his thought processes 
were again found to be normal, as were his speech, judgment 
and insight.  The Veteran also denied suicidal or homicidal 
ideations or hallucinations.  A GAF score of 60 was assigned 
at this time, which represents moderate difficulty in social, 
occupational, or school functioning.  

In April 2005, the Veteran underwent a Social and Industrial 
Survey examination.  The examination was performed by a 
social worker who reported interviewing the Veteran, 
reviewing his VA medical record, and reviewing his claims 
file.  The social worker concluded that the Veteran had 
impaired social functioning.  It was noted that while the 
Veteran had no girlfriend at this time, he did have a couple 
of friends.  It was noted that the Veteran accepted these 
friends when they came to his house, but he did not 
independently seek out their company.  The social worker also 
concluded that the Veteran exhibited considerable confusion 
during the interview, that he was unable to order his 
thoughts, and his responses were described as desultory.  The 
social worker further opined that the Veteran was unable to 
continue working due to his PTSD symptoms.  The Veteran had 
previously worked as a boat mechanic, but his continuous 
exposure to water reportedly caused disturbing memories of 
his military service.  It was also noted that the Veteran 
felt he could no longer work because his emotional makeup 
caused him to be very unyielding and unpredictable.  The 
social worker concluded that the Veteran's current level of 
disability was not reflected by his 50 percent disability 
rating.  The social worker felt that the Veteran's attitudes 
were so adversely affected as to result in virtual isolation 
in the community.  Furthermore, the Veteran's symptomatology 
was felt to be totally incapacitating, bordering on a gross 
repudiation of reality with disturbed thoughts and behaviors.  
As such, the social worker felt the Veteran was unable to 
obtain or retain employment.  

The Veteran was afforded an additional VA examination for his 
PTSD in May 2005.  The Veteran reported that he lived by 
himself but that he kept a close relationship with his 
children.  The Veteran indicated that he liked to stay by 
himself, aside from a couple buddies who were disabled 
Vietnam Veterans.  There was no evidence of any suicidal 
attempts, but the Veteran reported having homicidal thoughts 
and intent toward his neighbor.  The Veteran was clean and 
neatly groomed at the time of examination.  His speech was 
found to be normal, his attitude was friendly and relaxed, 
and his mood was noted to be "good."  The evidence 
demonstrated that the Veteran was oriented to person, place 
and time, and that his thought processes and content were 
unremarkable with no delusions.  Judgment and insight were 
impaired at the time of examination and he was noted to have 
auditory and visual hallucinations.  The examiner also noted 
that the Veteran had mild obsessional and ritualistic 
behavior and that he exhibited "fair" impulse control.  

The examiner diagnosed the Veteran with PTSD and a history of 
alcohol dependence.  The Veteran's alcohol dependence was 
felt to be secondary to his PTSD.  A GAF score of 55 was 
assigned by the examiner.  The examiner concluded that the 
Veteran experienced frequent and severe impairment in his 
work, family and other relationships as a result of his PTSD.  
The Veteran also suffered occasional inabilities to perform 
work tasks.  

Since the above examination, the Veteran has continued to 
seek outpatient treatment with VA for his PTSD.  According to 
an April 2008 mental health note, the Veteran was suffering 
from increased nightmares and panic attacks.  The Veteran 
again reported wanting to hurt his neighbor, but he said he 
knew he could not.  The Veteran denied suicidal or homicidal 
ideations, hallucinations or delusions.  His thought process 
was logical and his judgment and insight were found to be 
fair.  The Veteran reported being a little more sociable and 
socializing with people maybe once per week.  The examining 
social worker assigned a GAF score of 40.  The Veteran 
exhibited similar symptoms during outpatient treatment in 
March 2009.  However, the Veteran reported debating whether 
to kill himself with a gun after getting drunk one night.  A 
GAF score of 45 was assigned.  A June 2009 VA mental health 
note indicates that the Veteran reported being more irritated 
and getting into fights recently.  A GAF score of 55 was 
assigned.  

The record also contains a mental health note from August 
2009.  The Veteran reported that he did not have any 
relationships in which he had not been betrayed.  His thought 
processes were slow, and his judgment and insight were 
described as fair to poor.  A GAF score of 40 was assigned at 
this time.  

The record also contains a letter prepared by the Veteran's 
VA social worker dated August 2009.  The social worker 
indicated that she had treated the Veteran since December 
2002.  It was noted that during this time, the Veteran 
exhibited physical and verbal aggression towards other.  The 
Veteran reported living in a trailer where he grew vegetables 
to sell.  The Veteran's relationships were described as 
"superficial."  The social worker indicated that the 
Veteran continued to suffer from depression and suicidal 
thoughts, but the Veteran reported that he would never act on 
these thoughts out of love for his children.  The social 
worker concluded that the Veteran was paranoid, abrasive and 
anxious, with poor to fair concentration and judgment.  The 
Veteran was also noted to have problems with his short-term 
memory.  The social worker opined that the Veteran was not 
mentally capable of holding down a full-time position due to 
his attitude toward authority figures, concentration and 
memory problems, paranoia, depression, panic attacks (which 
were found to be of lesser frequency due to medication), and 
his physical problems.  

The record also contains a letter dated December 2009 and 
prepared by a private psychiatrist with the initials M.L.C.  
Dr. C concluded that there was no question that, from a 
review of the medical record and an interview with the 
Veteran, that his psychiatric illnesses are severe and 
incapacitating, and had been since at least February 2000.  
The examiner concluded that the Veteran was cooperative and 
appropriate during the interview and that his speech was 
normal in rate, tone and volume.  The Veteran's thought 
process was noted to be tangential and circumstantial , 
rambling from topic to topic.  The Veteran reported passive 
suicidal ideation with the intermittent formulation of a 
plan, but there was no formulation at the time of the 
interview.  The examiner also found evidence of intermittent 
homicidal ideation, which was also not active during the 
interview, but there was no evidence of any psychosis, 
delusion, or bizarre thinking.  However, there was evidence 
of paranoid thought.  

The psychiatrist diagnosed the Veteran with chronic and 
severe PTSD.  Diagnoses of polysubstance abuse, in sustained 
remission, and alcohol abuse, in partial remission, were 
assigned as well, and noted to be secondary to the Veteran's 
PTSD.  The psychiatrist concluded that this disorder was 
completely disabling to the Veteran for an extended period of 
time, beginning immediately after his active duty service.  
The psychiatrist concluded that the Veteran was unemployable 
as a result of his PTSD as of February 2000.  He also opined 
that the Veteran was unable to engage in appropriate 
relationships and even simple social situations.  

Increased Disability Rating for PTSD

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to an initial disability rating in 
excess of 50 percent.  The evidence of record does 
demonstrate that the Veteran is entitled to a disability 
rating of 70 percent as of August 4, 2009, however.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if the disability is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 20 to 30 illustrate behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The previously outlined evidence demonstrates that the 
Veteran is not entitled to an initial disability rating in 
excess of 50 percent for his service-connected PTSD.  
According to the March 2000 evidence of record, the Veteran 
suffered from decreased motivation, depressed feelings and 
frequent nightmares.  However, his judgment was found to be 
good at this time.  Subsequent treatment records from 2000, 
while demonstrating self isolation, episodic violence, and 
some panic, continued to find that the Veteran had good 
insight and judgment.  A GAF score of 55 was assigned in July 
2000, which is illustrative of moderate difficulty in social, 
occupational, or school functioning The Veteran also 
participated in the PTSD Domiciliary Program for one month in 
October and November 2002, where he was found to have mildly 
impaired functioning.  Records surrounding this program 
demonstrate that the Veteran suffered from some social 
impairment, but difficulty in establishing and maintaining 
effective work and social relationships is already considered 
by his 50 percent disability rating.  

The Veteran was afforded PTSD examinations in February 2003 
and May 2004, in which GAF scores of 52 and 51 were assigned, 
respectively, which represent moderate difficulty in social, 
occupational, or school functioning.  The Veteran's judgment 
was found to be good upon examination in 2003, and the 
Veteran denied suicidal ideation during both examinations.  
The May 2004 examiner concluded that the Veteran was able to 
maintain routine responsibilities of self-care, and a minimal 
family role, suggesting that the Veteran was able to maintain 
some effective relationships.  The May 2004 examiner further 
concluded that the Veteran was not unemployable as a result 
of his PTSD symptomatology.  The Board recognizes that the 
Veteran reported an inability to work due to difficulty 
interacting with his employer, customers, and others during 
his February 2003 VA examination.  However, the VA examiner 
did not make such a finding in February 2003, and the May 
2004 examiner concluded that the Veteran was unemployable due 
to an unwillingness to try to adapt to employment situations.  
Subsequent VA treatment records from 2004 and 2005 also 
continue to note that the Veteran did not suffer from 
suicidal ideations.  The Veteran did report frequent panic 
attacks in 2004, but there is no evidence that this resulted 
in deficiencies in work, family, judgment, or thinking.  

During his May 2005 VA examination, the Veteran denied 
current suicidal ideation, but he reported experiencing these 
thoughts in the past.  The Veteran reported that he preferred 
to stay to himself, but he was noted to have a few friends.  
The Veteran was clean and neatly groomed at this time, with 
unremarkable speech, thought processes and thought content.  
He was also found to be oriented in all spheres.  The 
examiner also concluded that the Veteran exhibited mild 
obsessive and ritualistic behavior, as well as panic attacks.  
The Veteran's impulse control was noted only to be "fair" 
and the Veteran reported occasional homicidal thoughts.  The 
Veteran also reported avoiding daily activities that involved 
social interaction or that required initiative and 
motivation.  Finally, the examiner concluded that the Veteran 
suffered decreased productivity and efficiency as a result of 
his PTSD with frequent and severe impairment with 
relationships.  A GAF score of 55 was also assigned, 
indicating that the Veteran's symptoms were moderate as of 
this time.  

Subsequent VA treatment records demonstrate that the Veteran 
has continued to deny suicidal ideation, aside from an 
instance he described in March 2009 in which he placed a gun 
in front of himself while drinking.  However, the Veteran 
denied current suicidal ideations at the time of treatment.  
The Veteran's insight and judgment were found to be fair at 
this time, and the Veteran was found to have logical thought 
processes.  These same findings were also made during 
outpatient treatment in April 2008, and the Veteran was noted 
to have an intact memory at this time as well.  The Veteran 
was found to have good insight and judgment during treatment 
in June 2009, with no suicidal or homicidal ideations, 
hallucinations or delusions.  He was also found to be alert 
and oriented in all spheres at this time.  

The above evidence demonstrates that the Veteran is not 
entitled to an initial disability rating in excess of 50 
percent for his service-connected PTSD.  The preponderance of 
the evidence demonstrates that the Veteran did not suffer 
from deficiencies in work, relationships, or judgment due to 
suicidal ideation, obsessional rituals, impaired speech, 
impaired ability to function independently, impaired impulse 
control, or spatial disorientation.  Likewise, there is no 
evidence of a neglect of hygiene, and the Veteran was able to 
establish and maintain some relationships at this time, as 
illustrated by the Veteran's ability to maintain a family 
role, albeit minimal, during this time period.  As such, the 
Veteran's symptomatology is better illustrated by a 50 
percent disability rating, rather than the next-higher 
disability rating of 70 percent.  

The Board recognizes that the Veteran was assigned GAF scores 
between 35 and 60 in 2004 and 2005.  Scores ranging from 31 
to 40 represent some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood; 
scores ranging from 41 to 50 illustrate serious symptoms or 
any serious impairment in social, occupational or school 
functioning; and scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  

The Board has placed limited probative value on the wide 
range of GAF scores assigned during this time period.  Scores 
varied by some 20 points within a month's time, and as such, 
the reliability of any assigned GAF score must be questioned.  
Furthermore, GAF scores in and of themselves are not 
necessarily dispositive of the decision, and the Board 
generally places more weight on the specific clinical 
findings noted upon medical examination.  The evidence of 
record from 2004 and 2005 notes that the Veteran did not 
suffer from suicidal ideation, he had good to fair judgment, 
his thinking was logical, and he was capable of maintaining a 
relationship with his children.  This evidence does not 
support a finding of impairment in reality testing.  

The Board has also considered the April 2005 Social and 
Industrial Survey.  However, the information provided in this 
survey does not demonstrate that the Veteran is entitled to a 
disability rating in excess of 50 percent.  The Veteran was 
noted to be totally incapacitated with a gross repudiation of 
reality with disturbed thoughts and behavior during this 
evaluation.  However, this statement is contradicted by the 
clinical evidence of record.  Treatment from February 2005 
noted that the Veteran had normal thought, judgment and 
insight.  The Veteran was also noted to be fully oriented 
with unremarkable thought processes during his subsequent May 
2005 VA examination.  Therefore, the Board does not find the 
opinion of the April 2005 social worker to be reliable 
because the findings and conclusions are contradicted by the 
evidence of record.  Additionally, the social worker's 
conclusion that the Veteran's 50 percent disability rating 
did not reflect his then current symptomatology is of little 
probative value in this case.  While the social worker is 
competent to make medical conclusions regarding the Veteran's 
psychiatric symptomatology, he is not competent to offer a 
legal conclusion, such as the proper disability rating to be 
assigned under the rating criteria.  

However, the evidence of record does demonstrate that the 
Veteran is entitled to a disability rating of 70 percent as 
of August 4, 2009.  According to a VA outpatient treatment 
record dated August 4, 2009, the Veteran's judgment was fair 
to poor with slow thought processes.  The record also 
contains a letter from the Veteran's VA social worker dated 
August 4, 2009.  According to this letter, the Veteran 
suffered from episodes of aggression.  It was noted that the 
Veteran lived alone, had obscured thinking, and had 
"superficial" relationships at best.  He also reported 
suicidal thoughts and depression.  Judgment was reported as 
poor to fair, and the social worker concluded that the 
Veteran was not mentally capable of holding down a full time 
position.  The above evidence suggests that as of August 4, 
2009, the Veteran's symptomatology more closely approximates 
the next-higher disability rating of 70 percent.  

However, the preponderance of the evidence demonstrates that 
the Veteran was not entitled to a 100 percent disability 
rating as of this time.  A 100 percent rating contemplates 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the August 2009 opinion of the Veteran's social 
worker, only his short-term memory was impaired.  
Furthermore, while the Veteran's relationships have been 
characterized as impaired or "superficial," this suggests 
that the Veteran does not suffer from total social 
impairment.  Also, during treatment in August 2009, the 
Veteran denied current suicidal ideations and denied audio or 
visual hallucinations or delusions.  The Veteran did report 
hallucinations during his May 2005 VA examination, but he has 
denied them ever since, demonstrating that he does not suffer 
from "persistent" hallucinations.  His concentration was 
also found to be adequate and his memory appeared to be 
intact.  This evidence demonstrates that the Veteran did not 
suffer from gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place, or significant memory loss at any time since August 4, 
2009.  The evidence also does not suggest that the Veteran is 
incapable of maintaining a minimal personal hygiene and he is 
not a persistent danger to himself or others.  

The Board has also considered a letter provided by a private 
psychiatrist with the initials M.L.C.  According to Dr. C, 
after reviewing the evidence of record and interviewing the 
Veteran, it was clear that the Veteran suffered from an 
extremely severe psychiatric disability and that he was 
unemployable.  Dr. C concluded that the previous medical 
evidence of record assigned inappropriately high GAF scores 
and that the Veteran had been unemployable due to his PTSD 
since at least 2000.  Dr. C also called into question the 
reliability of the May 2004 VA examiner's conclusion that the 
Veteran could work if he wanted to.  However, Dr. C based his 
opinions in part on an interview of the Veteran that took 
place in 2009 - years after the evidence in question.  The 
records prepared by professionals at the time of the 
demonstrated symptomatology are far more probative than 
conclusions reached years later.  

Furthermore, Dr. C's examination did not reveal 
symptomatology that would warrant a 100 percent disability 
rating.  Dr. C noted that the Veteran was violent, dangerous, 
angry and isolated.  Dr. C opined that the Veteran was unable 
to function in a social capacity either personally or 
occupationally.  However, the Veteran was also noted to have 
normal speech with no psychomotor retardation or agitation.  
His thought process was described as tangential and 
circumstantial, frequently rambling from topic to topic.  
There was no evidence of psychosis, delusions or bizarre 
thinking.  However, Dr. C did find evidence of paranoid 
thought processing, but there was no grossly inappropriate 
behavior described.  Dr. C did classify the Veteran as 
dangerous, but the record demonstrates that the Veteran has 
not been in "persistent" danger of hurting himself or 
others.  Rather, the Veteran has demonstrated episodic 
violence, which is considered in a 70 percent disability 
rating.  Finally, Dr. C noted evidence of intermittent 
homicidal ideation or suicidal ideation, but concluded that 
there was no evidence of this during his interview of the 
Veteran.  Dr. C assigned a GAF score of 30.  As such, this 
evidence does not demonstrate that the Veteran is entitled to 
a 100 percent disability rating under 38 C.F.R. § 4.130.  

The Board has also considered Dr. C's assignment of a GAF 
score of 30.  However, this is illustrative of behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  The 
evidence has consistently shown that the Veteran is not 
considerably influenced by delusions or hallucinations.  
Furthermore, Dr. C noted that the Veteran had normal speech, 
and there is no evidence of serious impairment in judgment.  
The Veteran has testified that he has thought of hurting 
himself or others, but he has not acted on these impulses 
because he knows they are wrong and he is concerned how it 
would affect those around him.  This establishes that the 
Veteran does not have seriously impaired judgment.  The 
clinical evidence of record, including that outlined by Dr. 
C, does not embrace the symptomatology illustrated by a GAF 
score of 30.  

The Board recognizes that the Veteran believes he is entitled 
to an initial disability rating of 100 percent.  However, the 
degree of impairment is determined by medical evaluation.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The preponderance of the competent 
medical evidence of record demonstrates that the Veteran is 
not entitled to a disability rating in excess of 50 percent 
prior to May 6, 2005, and that he is not entitled to a 
disability rating in excess of 70 percent at any time since 
August 4, 2009.  

Since the Board has applied staged ratings in this case, VA 
has applied the holding enunciated by the Court in the case 
of Fenderson v. West.  See 12 Vet. App. 119 (1999).  Having 
afforded the Veteran the full benefit of the doubt in this 
case, the Board finds that the Veteran is entitled to a 
disability rating of 70 percent for his PTSD as of August 4, 
2009.  See 38 U.S.C. § 5107(b).  However, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to an initial disability rating in excess of 50 
percent.

TDIU Benefits

The Veteran contends that he is entitled to TDIU benefits 
based on his service-connected disabilities.  Upon reviewing 
all of the evidence of record, the Board concludes that the 
Veteran is entitled to TDIU benefits as of August 4, 2009.  

VA regulations indicate that when a Veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The record demonstrates that the Veteran is service-connected 
for PTSD.  A 50 percent disability rating has been in effect 
since March 6, 2000, and a 70 percent disability rating since 
August 4, 2009.  The Veteran is also service-connected for 
tinnitus (rated as 10 percent disabling as of July 31, 2006) 
and bilateral hearing loss (rated as noncompensable).  The 
Veteran's combined disability evaluation was 50 percent, 
prior to July 31, 2006, and 60 percent as of July 31, 2006.  
Therefore, the Veteran did not meet the minimum schedular 
requirements for an award of TDIU prior to August 4, 2009.  
See 38 C.F.R. § 4.16(a).  

A VA outpatient treatment record from August 4, 2009 
indicates that the Veteran suffered from fair to poor 
judgment and slow thought processes.  According to the August 
2009 letter from the Veteran's social worker, the Veteran was 
not mentally capable of holding down a full-time position due 
to his abrasive attitude toward authority figures, 
concentration and memory problems, paranoia, depression, 
panic attacks and physical problems.  The social worker did 
not elaborate on what physical problems were being referred 
to.  The record also contains a letter from a private 
psychiatrist with the initials M.L.C. dated December 2009.  
According to Dr. C, the Veteran was unemployable and he 
exhibited complete dysfunctionality within the workplace and 
a complete lack of capacity to function in any occupational 
setting.  The record contains no evidence to contradict these 
opinions, and as such, the Board finds that the Veteran is 
entitled to TDIU benefits as of August 4, 2009.

While the Veteran does not meet the minimum rating 
requirements for a finding of TDIU prior to August 4, 2009, 
entitlement to TDIU benefits may still be considered on an 
extraschedular basis by the Director of the Compensation and 
Pension Service when the evidence demonstrates that a Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, even 
though percentage requirements are not met, with 
consideration given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.  

The previously outlined evidence demonstrates that the 
Veteran is not entitled to TDIU benefits prior to August 4, 
2009.  During the Veteran's October 2002 PTSD Domiciliary 
Program, the Veteran was noted to have mildly impaired 
functioning.  The May 2004 VA examiner concluded that the 
Veteran was able to maintain routine responsibilities of 
self-care and that he was not individually unemployable due 
to his PTSD symptomatology.  The May 2005 VA examiner 
concluded that the Veteran had impairment of occupational 
functioning with an occasional inability to perform work 
tasks, as well as decreased productivity and efficiency.  
However, there was no finding of total unemployability noted 
in the examination report, and the examiner assigned a GAF 
score of 55, which is illustrative of moderate difficulty in 
social, occupational, or school functioning.  An April 2008 
outpatient treatment record also found the Veteran to have 
logical thought processes, fair judgment and insight, and 
intact concentration and memory.  The Veteran also reported 
being more sociable, socializing with people maybe once a 
week.  Therefore, the preponderance of the evidence, prior to 
August 4, 2009, demonstrates that the Veteran was not 
unemployable due to his service-connected PTSD.  

The Board recognizes that the Veteran was noted to be 
unemployed in July 2000 because of a lack of motivation.  He 
was also noted to be totally incapacitated with a gross 
repudiation of reality with disturbed thoughts and behavior 
during his April 2005 Social and Industrial Survey.  However, 
as previously discussed, these conclusions are contradicted 
by the clinical evidence of record.  Treatment from February 
2005 noted that the Veteran had normal thought, judgment and 
insight, and the May 2005 VA examination found the Veteran to 
be oriented in all spheres with unremarkable thought 
processes and content.  Therefore, the Board does not find 
the opinion of the April 2005 social worker to be reliable as 
a finding of "gross repudiation of reality" is contradicted 
by the evidence of record.  Additionally, while the Veteran 
reported that he quit his job as a boat mechanic because 
being around water brought back disturbing memories, this 
fact hardly suggests that the Veteran is totally unemployable 
since there is no evidence suggesting that he could not seek 
employment as a mechanic away from the water.  

The Board has again considered the wide range of GAF scores 
assigned during this claim, with scores ranging from at least 
30 to 60.  As previously discussed, the Board has placed 
limited probative value on these scores as they tend to 
fluctuate a great deal in a small amount of time.  
Furthermore, GAF scores in and of themselves are not 
dispositive and the Board must consider the actual clinical 
evidence of record associated with the assignment of these 
scores.  As outlined above, the reliable evidence of record 
consistently demonstrates that, prior to August 4, 2009, the 
Veteran was oriented in all spheres, he had good to fair 
judgment, his thinking was logical, and he was capable of 
maintaining some degree of social relationships.  
Furthermore, the May 2004 VA examiner specifically concluded 
that the Veteran was not unemployable as a result of his 
service-connected PTSD.  This evidence does not support a 
finding of impairment in reality testing, and as such, the 
Board does not find the Veteran's low GAF scores to be 
dispositive in this case.  

Finally, the Board has again considered the letter provided 
by the private psychiatrist with the initials M.L.C.  
According to Dr. C, after reviewing the evidence of record 
and interviewing the Veteran, it was clear that the Veteran 
had been unemployable due to his PTSD since at least 2000.  
Dr. C also called into question the reliability of the May 
2004 VA examiner's conclusion that the Veteran could work if 
he wanted to.  However, as already discussed, Dr. C based his 
opinions in part on an interview of the Veteran that took 
place in 2009 - years after the evidence in question.  The 
records prepared by professionals at the time of the 
demonstrated symptomatology are far more probative than 
conclusions reached years later.  Therefore, the Board does 
not find this letter to be of sufficient probative value as 
to outweigh the voluminous medical evidence already of 
record.  Furthermore, Dr. C's opinion that the Veteran's PTSD 
has been completely disabling since February 2000 is simply 
not supported by the evidence of record.  Throughout the 
course of the appeal, the Veteran has been found to have 
friends, leisure activities, a relationship with his 
children, and an ability to handle his activities of daily 
living.  This evidence demonstrates that the Veteran's PTSD 
has not been completely disabling since February 2000.  

The Board recognizes that the Veteran believes he was totally 
unemployable as a result of his service-connected PTSD as of 
2000.  During his February 2003 VA examination, the Veteran 
reported that he was unemployed since 1991 because he had 
difficulty interacting with others.  However, such a 
conclusion would be a medical opinion.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  This 
opinion is also contradicted by the evidence of record, as 
the May 2004 VA examiner concluded that the Veteran was 
unemployable because he chose not to try to adjust to 
employment situations.  

The preponderance of the evidence is against the claim for 
entitlement to TDIU benefits prior to August 4, 2009, and as 
such, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  However, the evidence 
of record demonstrates that as of August 4, 2009, the Veteran 
was totally unemployable as a result of his service-connected 
PTSD.  As such, TDIU benefits are granted as of August 4, 
2009.  










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.  

Entitlement to a disability rating of 70 percent for PTSD, as 
of August 4, 2009, is granted.  

Entitlement to TDIU benefits prior to August 4, 2009 is 
denied.  

Entitlement to TDIU benefits as of August 4, 2009 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


